Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 3 are objected to because of the following informalities:  
Line 13 of claim 1 cites “…the second heat transfer tube is formed…” but Examiner respectfully recommends line 13 to read “…the second heat transfer tubes are 
Lines 14 to 15 of claim 1 cite “…are smaller than those of the first heat transfer tube” but Examiner respectfully recommends lines 14 to 15 to read “…are smaller than those of the first heat transfer tubes.”
Lines 6 to 7 cite “…the first heat transfer tube and a header portion for the second heat transfer tube” but Examiner respectfully recommends the cited limitation to read “…the first heat transfer tubes and a header portion for the second heat transfer tubes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "…and the adjacent heat transfer tubes…" in line 3 of the claim language.  It is unclear if “the adjacent heat transfer tubes” refers to “the first and second heat transfer tubes” or a different set of tubes. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication No. US 20190003739 A1) in view of Van Wezel (Foreign Patent EP 0687870 A1).
Aoki teaches a heat exchanger (74, heat exchange apparatus, Figure 27) comprising: a casing (78, combustion housing) into which heating gas is supplied (Figure 27, paragraph 0174); and a plurality of heat transfer tubes (6, reciprocating conduit portion, Figure 2, paragraph 0059) which are arranged in the casing (78) and are configured as meandering tubes (Figure 6) in which a plurality of straight tube portions (6-1, 6-2) arranged to be separated from each other are integrally connected to each other through a plurality of curved tube portions (12, Figure 1), wherein the plurality of heat transfer tubes (6) are set in a posture in which the plurality of straight tube portions (6-1, 6-2) are arranged in a direction intersecting a heating gas flow direction (Figure 6 and 22, paragraph 0045), are stacked in a plurality of stages in the heating gas flow direction (Figure 22), are classified as first (6 of 18-2) and second heat transfer tubes (6 of 18-1) respectively located on an upstream side and a downstream side in the heating gas flow direction (Figures 7, 22, and 23A).
However, Aoki does not expressly teach and wherein the second heat transfer tube is formed so that an outer diameter of the tube and an arrangement pitch of the plurality of straight tube portions are smaller than those of the first heat transfer tube.
[AltContent: textbox (Aoki: Figure 27)]
    PNG
    media_image1.png
    660
    462
    media_image1.png
    Greyscale

Van Wezel teaches and wherein the second heat transfer tube (3) is formed so that an outer diameter of the tube and an arrangement pitch (understood to mean what applicant has represented in specification [0031] and presented in Applicant’s Figures 7A and 7B) of the plurality of straight tube portions are smaller than those of the first heat transfer tube (29, Figure 3, page 5 lines 21 to 49) so that hot gases coming from the burner are first subjected to a limited cooling though a plurality of pipes of relatively large diameter and relatively large distances followed by a strong cooling thorough the said group of pipes of relatively small diameter (page 2 line 55 to page 3 line 5).
[AltContent: textbox (Van Wezel: Figure 3)]
    PNG
    media_image2.png
    442
    496
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the heat exchanger of Aoki to include and wherein the second heat transfer tube is formed so that an outer diameter of the tube and an arrangement pitch of the plurality of straight tube portions are smaller than those of the first heat transfer tube in view of the teachings of Van Wezel so that hot gases coming from the burner are first subjected to a limited cooling though a plurality of pipes of relatively large diameter and relatively large distances followed by a strong cooling thorough the said group of pipes of relatively small diameter.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein each of the first (Aoki: 6 of 18-2) and second heat transfer tubes (Aoki: 6 of 18-1)  are provided to be stacked in a plurality of stages in the heating gas flow direction (Aoki: Figure 7 and 22) and the adjacent heat transfer tubes (Aoki: 6 of 18-3 and/or 6 of 18-4) in the heating gas flow direction are displaced in a direction intersecting the heating gas flow direction (Aoki: Figures 7 and 22, paragraph 0145).
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein a pair of header portions (Aoki: Figure 10; 20 and 30) each having chambers (Aoki: Figures 8 and 11A; 22-1, 22-2, 22-3, 22-4, paragraph 0080) communicating with the inside of both end portions of each of the first and second heat transfer tubes are provided (Aoki: Figure 8) as a means for inflow and outflow of a fluid to be heated (Aoki: paragraph 0087) to and from the first (Aoki: 6 of 18-2) and second heat transfer tubes (Aoki: 6 of 18-1; paragraphs 0067 and 0068), and wherein the pair of header portions (Aoki: 20, 30) serve as a header portion for the first heat transfer tube (Aoki: 6 of 18-2) and a header portion for the second heat transfer tube (Aoki: 6 or 18-1, Figure 8).
Regarding claim 5, as applied to claim 1, the combined teachings teaches the invention as described above and further teach further comprising: a primary heat exchange unit (Aoki: 90, Figure 27) which is provided on the upstream side of the first and second heat transfer tubes (Aoki: 6 of 18-1 and 6 of 18-2 are part of 18) in the heating gas flow direction in the casing (Aoki: 78) and recovers sensible heat from heating gas (Aoki: paragraph 0175), wherein the first and second heat transfer tubes (Aoki: 6 of 18-1 and 6 of 18-2) constitute a secondary heat exchange unit (Aoki: 18) which recovers latent heat from heating gas (Aoki: paragraph 0176) from which the sensible heat is recovered by the primary heat exchange unit (Aoki: paragraph 0175, 90).
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach a water heating device (Aoki: paragraph 0002) comprising: the heat exchanger according to claim 1 (see claim 1 of present correspondence, Aoki: 74); and a heating gas supply unit (Aoki: 76; paragraphs 0173 and 0174; Figure 27) which supplies heating gas to the heat exchanger (Aoki: paragraphs 0173 to 0176).
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above and further teach the water heating device according to claim 6, wherein the heating gas supply unit (Aoki: 76; paragraphs 0173 and 0174; Figure 27) includes a burner (Aoki: 88) which generates combustion gas as heating gas (Aoki: paragraph 0174) and a fan (Aoki: 72) which advances the combustion gas to the heat exchanger (Aoki: paragraphs 0172 to 0176).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication No. US 20190003739 A1) in view of Van Wezel (Foreign Patent EP 0687870 A1) as applied to claim 1 and in further view of Carter (US Patent No. 6820685).
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein pitches (understood to mean what applicant has represented in specification [0031] and presented in Applicant’s Figures 7A and 7B) between both end portions of each of the first and second heat transfer tubes are the same.
Carter teaches wherein pitches (understood to mean what applicant has represented in specification [0031] and presented in Applicant’s Figures 7A and 7B) between both end portions (Figure 12 and 4) of each of the first (66) and second heat transfer tubes (66) are the same (Figure 12 depicts 58 and 56; column 11 lines 6 to 16; column 6 line 62 to column 7 line 15) so that there can be more heat transfer surface area to be packed into the same space/size constraints (column 11 lines 30 to 35).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein pitches between both end portions of each of the first and second heat transfer tubes are the same in view of the teachings of Carter so that there can be more heat transfer surface area to be packed into the same space/size constraints.




[AltContent: textbox (Carter: Figure 4)][AltContent: textbox (Carter: Figure 12)]
    PNG
    media_image3.png
    354
    675
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    265
    469
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mace (Foreign Patent GB 2105834 A) teaches straight pipes and bends.
Guyer (US Patent No. 4989781) teaches a high-efficiency heating unit.
Kameyama (Foreign Patent JP H09250816 A) teaches a hot water supplier. 
Tanimura (Foreign Patent JP 2003021390 A) teaches a heat source for water heater. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762